Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 11/6/2020 is acknowledged and has been entered.

Applicant’s terminal disclaimer filed 11/6/20 has been approved.

2.  Applicant is reminded of Applicant's election without traverse of Group I and species of primary biliary cirrhosis-relevant antigen (no longer recited in the claims) and HLA-DRB/DR in Applicant’s amendment and response filed 4/2/20. 

Claims 137-142, 149 and 171-178 read on the elected species.

3. Applicant is reminded that the disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code, e.g., at [0469]. See MPEP § 608.01.

4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 137-142, 149 and 171-178 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

This is a new ground of rejection necessitated by Applicant’s amendment filed 11/6/20.  



Applicant states on page 5 of the amendment and response filed 11/6/20 at the “remarks” section that support for the claim amendments can be found in the specification, however, Applicant does not point to the locations, and no such support can be found in the specification or claims as originally filed.  There is also no support in the provisional applications listed on the bibliographic data sheet for these said limitations.  

6.  Claims 137-142, 149 and 171-178 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Changes to this rejection are necessitated by Applicant’s amendment filed 11/6/20.  

Applicant has broadly claimed a complex (and pharmaceutical composition thereof) comprising a nanoparticle (NP) core coupled to a plurality of PDC-E2 or fragment thereof antigen-peptide/MHC class II complexes (MHC), wherein the NP core comprises a metal or metal oxide and has the recited diameter, pMHCII density and valency ranges, and wherein the pMHCIIs are coupled to a maleimide functionalized end of a PEG linker that is less than about 5 kDa in molecular weight, wherein a non-maleimide functionalized end of the PEG linker is coupled to the surface of the NP core  and the non-maliemide functionalized end comprises one of the recited Markush group alternatives, wherein the complex differentiates and activates an activated T cell or memory T cell into an IL-10 producing TR1 cell, and including the other limitations recited in instant claims 139-142, 149 and 171-178.   

The specification does not disclose a representative number of species of p/MHC II complexes wherein the peptide is from PDC-E2 antigen (or is PDC-E2 antigen), nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function (either in terms of binding a MHC II or in terms of the p/MHC II being able to differentiate an activated T cell or a memory T cell into an IL-10 producing TR1 cell).

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e.,  the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed. Notably, in the instant claims, the thing which is bound by the MHCII molecule (i.e., the peptide from PDC-E2) is not specified using a chemically defined structure/sequence, except in a few instances of an HLA-DRB1, 3, 4 or 5 human MHC II. 

The specification discloses a protein PDC-E2 that is an autoantigen of primary biliary cirrhosis ([0116]).  The specification discloses that “As used herein, “PDC-E2” refers to all isoforms, variants, and fragments thereof of a protein associated with the “dihydrolipoamide S-acetyltransferase” or “DLAT”, and autoantigen of primary biliary cirrhosis, or a biological equivalent thereof.  The specification also shows the canonical sequence of PDC-E2 (647 amino acid residues in length).  See [0116].  

The specification further discloses eleven peptides from this protein that are peptide antigens that bind to a human MHC class II molecule (i.e., an HLA molecule) (Table 9).  The specification discloses these peptides from said protein and their human MHC class II binding specificities (also see [0289], [0378] for this said disclosure and for disclosure of two peptides from murine PCD-E2 that bind to a single rat MHC class II molecule I-Ag7):

PDC-E2122-135-HLA-DRB4*0101/DRA
PDC-E2-249-262HLA-DRB4*0101/DRA
PDC-E2249-263- HLA-DRB 1*0801 /DRA
PDC-E2629-643 -HLA-DRB 1*0801 /DRA
PDC-E272-86-   HLADRB3*0202/DRA
PDC-E2353-367-HLA-DRB3*0202/DRA
PDC-E2422-436-HLADRB3*0202/DRA
PDC-E2629-643-HLA-DRB4*0101/DRA
PDC-E280-94-HLADRB5*0101/DRA
PDC-E2353-367-HLA-DRB5*0101/DRA
PDC-E2535-549-HLA-DRB5*0101/DRA
mPDC-E2166-181-IAg7
mPDC-E282-96-I-Ag7.

Evidentiary reference HLA Nomenclature (2015, of record) teaches that there are over one thousand different HLA-DRB molecules and over one thousand different human other class II HLA alleles (especially sections entitled “HLA class II-DRB alleles and “HLA Class II”).  Note that the claims exclusive of dependent claim 139 also encompass non-human MHC class II molecules as well.

As the specification only discloses a few peptides from PDC-E2 (presumably human PDC-E2) that bind to one of five different HLA-DRB/DR molecules or two peptides from murine PDC-E2 to that to one rat MHC class II molecule, this does not constitute a representative number of species. 

As pertains to lack of a structure/function relationship, although one of skill in the art could experimentally determine other peptides that bind to MHCII molecules in the genus of MHC class II molecules that has over 2,000 members just considering humans alone (and a subset of the instant claims encompass not only human MHC II (HLA) but any MHC II in any species of animal that possess them), and to determine if the complex of pMHCII differentiates an effector T cell into an IL-10 producing cell, note that:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Applicant is reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

As a side issue, it is not expected that a 647 amino acid protein would bind to a MHC class II molecule, even though the MHC class II peptide binding groove is open at the ends.

Therefore, it appears that the instant specification does not adequately disclose the breadth of the peptide/MHC class II complexes on the NPs of the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such peptides and hence not in possession of the NP/pharmaceutical composition comprising these said peptide MHC class II complexes at the time the instant application was filed.

Applicant’s arguments (of record in the amendment filed 11/6/20 on pages 5-6) have been fully considered but are not persuasive.

Although Applicant has amended the claims to recite PDC-E2 and to delete the recitation of “the autoimmune disease/inflammation relevant” antigen, the claims still encompass peptide/MHC class II complexes disposed on the NP, wherein the PDC-E2 can be PDC-E2 isoforms thereof, variants thereof, biological equivalents thereof, or fragments thereof, wherein there is no structure/function relationship for binding of peptides to the MHC (each has to be tested) and wherein the specification does not disclose peptide fragments of PDC-E2 that are representative of the breadth of the recited MHC class II molecules of humans or of other animals that possess them, and including for the functional properties of the stimulation and differentiation of an activated T or memory T cell into an IL-10 producing TR1 cell.
	
7.  Claims 137-142, 149, and 171-178 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 11/6/20.  

The specification does not disclose how to make and use the instant invention, a complex (and pharmaceutical composition thereof) comprising a nanoparticle (NP) core coupled to a plurality of PDC-E2 or fragment thereof antigen-peptide/MHC class II complexes (MHC), wherein the NP core comprises a metal or metal oxide and has the recited diameter, pMHCII density and valency ranges, and wherein the pMHCIIs are coupled to a maleimide functionalized end of a PEG linker that is less than about 5 kDa in molecular weight, wherein a non-maleimide functionalized end of the PEG linker is coupled to the surface of the NP core  and the non-maliemide functionalized end comprises one of the recited Markush group alternatives, wherein the complex differentiates and activates an activated T cell or memory T cell into an IL-10 producing TR1 cell, and including the other limitations recited in instant claims 139-142, 149 and 171-178.   

The specification has not enabled the breadth of the claimed invention because the claims encompass:  

(1) a nanoparticle core coupled to a plurality of antigen-MHC II complexes, wherein the antigen is PDC-E2 (a 692 amino acid protein, presumably the human version of PDC-E2) and the antigen-MHC II complexes are PDC-E2/MHC II, wherein the complex differentiates an activated T cell or a memory T cell into an IL-10 producing TR1 cell (as pertains to claims 137-142, 149 and 171-178) (i.e., the antigen is a full length protein, wherein there is no evidence of record that a full length protein PDC-E2 can bind to a MHC class II molecule); and 

(2) a nanoparticle core coupled to a plurality of antigen-MHC II complexes, wherein the antigen-MHC II complexes are not coupled covalently to the nanoparticle core via the formation of a carbon-sulfur bond between the thiol group of a cysteine residue added to the carboxyl terminus of the MHCII complexes and maleimide (as pertains to claims 137-142, 149, 171, 172 and 174-178). 

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed compositions can be made and/or used.  



The specification discloses a protein PDC-E2 that is an autoantigen of primary biliary cirrhosis ([0116]).  The specification discloses that “As used herein, “PDC-E2” refers to all isoforms, variants, and fragments thereof of a protein associated with the “dihydrolipoamide S-acetyltransferase” or “DLAT”, and autoantigen of primary biliary cirrhosis, or a biological equivalent thereof.  The specification also shows the canonical sequence of PDC-E2 (647 amino acid residues in length).  See [0116].  

The specification further discloses eleven peptides from this protein that are peptide antigens that bind to a human MHC class II molecule (i.e., an HLA molecule) (Table 9).  The specification discloses these peptides from said protein and their human MHC class II binding specificities (also see [0289], [0378] for this said disclosure and for disclosure of two peptides from murine PCD-E2 that bind to a single rat MHC class II molecule I-Ag7).

The specification does not disclose any working examples of MHC class II complexes comprising the PDC-E2 protein.

Evidentiary reference Hemmer et al (Intern. Immunol. 2000, 12(3): 375-383) teaches that CD4+ T lymphocytes usually recognize peptides of 12-16 amino acids in the context of HLA (or MHC) class II molecules (see entire reference, especially abstract).  

The specification discloses that the peptide/MHC complex encodes a cysteine at is carboxyterminal end, which can react with the maleimide group in functionalized PEG for attaching the complex to an iron oxide nanoparticle ([0307], [0316], [0319]).  

The specification does not disclose a working example wherein the PEG is maleimide functionalized, but the MHC does not comprise a cysteine having a thiol group.

There is insufficient guidance in the specification as to how to make and/or use instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

8.  Applicant’s amendment filed 11/9/20 has overcome the prior rejection of record of claim 143 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant has canceled claim 143.  

9.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10. Claims 137-142, 149 and 171-178 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 11/6/20.

Claim 137 is indefinite in the recitation of “antigen-MHC class II (pMHCII) complexes” at line 2 because it is not clear what is meant, particularly in the context of the later recitation of “wherein the antigen is PDC-E2 or a fragment thereof” at lines 4-5. 

The instant specification discloses that “An antigen-MHC nanoparticle complex (“NP-complex” or “complex” or pMHC-NP or “nanoparticle complex”) refers to presentation of a peptide, carbohydrate, lipid or other antigenic segment, fragment or epitope of an antigenic molecule or protein (i.e., self-peptide or autoantigen) on a surface, such as a nanoparticle core” ([0074]).  The specification further discloses “antigen-MHC complexes (abbreviated herein as “pMHCs” or “pMHC complexes)” ([0005]).  

The specification discloses a protein PDC-E2 that is an autoantigen of primary biliary cirrhosis ([0116]).  The specification discloses that “As used herein, “PDC-E2” refers to all isoforms, variants, and fragments thereof of a protein associated with the “dihydrolipoamide S-acetyltransferase” or “DLAT”, and autoantigen of primary biliary cirrhosis, or a biological equivalent thereof.  The specification also shows the canonical sequence of PDC-E2 (647 amino acid residues in length, and presumably human).  See [0116].  

11.  For the purpose of prior art rejections, the filing date of instant claims 137-142, 149 and 171-178 is deemed to be the filing date of the instant application, i.e., 11/6/2017, as per the new matter rejection above.

12.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.  Applicant’s amendment filed 11/9/20 has overcome the prior rejection of record of claims 137, 138 and 140-149 under 35 U.S.C. 102(a)(i) as being anticipated by WO2012/041968 A1 (IDS reference).

The art reference does not teach the newly recited limitations in claim 137, and Applicant has canceled claims 143-148.



14.  Applicant’s amendment filed 11/9/20 has overcome the prior rejection of record of claims 137-149 under 35 U.S.C. 103 as being unpatentable over WO2012/041968 A1 (IDS reference) in view of Sutton and Neuberger (Gut, 2002, 50: 743-746), Shimoda et al (J. Clin. Invest. 1998, 102(10): 1831-1840) and Invernizzi et al (Genes and Immunity, 2012 13: 461-468). 

The art references do not teach the newly recited limitations in claim 137 that pertain to the non-maleimide functionalized end of the PEG linker, and Applicant has canceled claims 143-148.

15.  As Applicant has filed a terminal disclaimer disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on application number 15/348,959 and it is proper and has been approved, a double patenting rejection has not been made over the grant of application number 15/348,959, U.S. Patent No. 10,485,882.

16.  Applicant’s terminal disclaimer filed of 11/6/20 is sufficient to overcome the prior rejection of record of claims 137-149 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 23 and 32-48 of copending Application No. 16/767,392 in view of WO2012/041968 A1 (IDS reference), Sutton and Neuberger (Gut, 2002, 50: 743-746), Shimoda et al (J. Clin. Invest. 1998, 102(10): 1831-1840) and Invernizzi et al (Genes and Immunity, 2012 13: 461-468). 

17.  Applicant’s amendment filed 11/6/20 has overcome the prior rejection of record of claims 137-149 over claims 1, 2, 4-13 and 30-34 of copending Application No. 16/132,000 in view of WO2012/041968 A1 (IDS reference), Sutton and Neuberger (Gut, 2002, 50: 743-746), Shimoda et al (J. Clin. Invest. 1998, 102(10): 1831-1840) and Invernizzi et al (Genes and Immunity, 2012 13: 461-468). 

The claims of 16/767,392 do not recite the new limitations in instant base claim 137 pertaining to the PEG linker, and Applicant has canceled claims 143-148.

18. Applicant’s amendment filed 11/6/20 has overcome the prior rejection of record of claims 137-149 on the ground of nonstatutory double patenting as being unpatentable over claims 23-28 and 32 of copending Application No. 16/156,326 in view of WO2012/041968 A1 (IDS reference), Sutton and Neuberger (Gut, 2002, 50: 743-746), Shimoda et al (J. Clin. Invest. 1998, 102(10): 1831-1840) and Invernizzi et al (Genes and Immunity, 2012 13: 461-468). 

The claims of ‘326 do not recite the new limitations in instant base claim 137 pertaining to the PEG linker nor to the PDC-E2 antigen or fragment thereof, and Applicant has canceled claims 143-148.


19. Claim 137 is objected to because of the following informality:  “a non-maleimide functionalized end” recited at line 9 should be ‘the non-maleimide functionalized end’.  
Appropriate correction is required.

20.  Claim 149 is objected to because of the following informality:  the complexes of claim 137 are nanoparticle-antigen MHC class II complexes.
Appropriate correction is required.

21.  Claim 173 is objected to because of the following informality:  “malemide” is misspelled; it should be ‘maleimide’.  
Appropriate correction is required.

22.  No claim is allowed.

23.  The references that are crossed-out in Applicant’s Forms 1449 filed 7/31/20, 12/3/20 and 1/20/20 have not been considered because they were not provided by Applicant and are not limited to the specification, claims and drawings of the cited pending U.S. application.  

Applicant is reminded that as per the Waiver of the Copy Requirement in 37 CFR 1.98 for Cited Pending U.S. Patent Applications (1287 Off. Gaz. Pat. Office 163, October 19, 2004), a copy of each cited pending U.S. patent application, or portion of the application which caused it to be listed is no longer required to be filed with an IDS if the cited application is stored in the IFW system and the cited information is limited to the specification, including the claims and drawings of the cited pending U.S. application.  

24.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

25.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644